 1                                UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3                                                    ***
 4 MARIA LOPEZ-HERRERA,                                       Case No.: 2:19-cv-01153-APG-NJK
 5                                           Petitioner,                     ORDER
            v.
 6
     WILLIAM BARR, et al.,
 7
                                        Respondents.
 8

 9

10          I am reviewing this petition for writ of habeas corpus under Rule 4 of the Rules Governing

11 Section 2254 Cases in the United States District Courts. Petitioner Maria Lopez-Herrera’s request

12 for an emergency stay of removal proceedings will be denied, and the respondents will be directed

13 to show cause why the writ should not be granted. See 28 U.S.C. § 2243.

14          Ms. Lopez-Herrera is currently in immigration removal proceedings. ECF No. 1 at 1. She

15 is also, at some unidentified date, facing a trial for termination of her parental rights, which she

16 asserts she will not be able to attend due to Department of Homeland Security policy and practice.

17 ECF No. 1 at 9. Lopez-Herrera has been denied bond during the pendency of her removal

18 proceedings, a determination she has repeatedly sought reconsideration of, including through a

19 pending motion for reconsideration and appeal to the Board of Immigration Appeals (BIA). Id. at

20 6-8.    She seeks an emergency stay of removal proceedings and immediate release while I

21 adjudicate her petition. Id. at 1, 11.

22          Putting aside the question of whether I have jurisdiction to order any of the relief she seeks,

23 Lopez-Herrera has not established a likelihood of imminent irreparable harm and is thus not

     entitled to an order staying removal proceedings or directing her immediate release. See Winter v.

     Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). Lopez-Herrera does not allege that she is

     subject to a final order of removal or that her removal is imminent. Nor has she identified the date

     of her scheduled parental rights termination trial. Accordingly, any emergency request for relief
 1 embedded in the petition will be denied without prejudice. If she can demonstrate that her removal

 2 or parental rights termination trial is imminent, she may file a new motion for injunctive relief.

 3         IT IS THEREFORE ORDERED that, to the extent petitioner Lopez-Herrera seeks a
 4 temporary injunction either staying her removal proceedings or directing she be immediately

 5 released from custody, the request is DENIED WITHOUT PREJUDICE.

 6         IT IS FURTHER ORDERED that the Clerk shall serve copies of the petition (ECF No. 1)
 7 and this order upon the respondents as follows:

 8         1. By having the United States Marshal promptly serve a copy of the petition and this order
 9 on the United States Attorney for the District of Nevada or on an Assistant United States Attorney

10 or clerical employee designated by the United States Attorney pursuant to Rule 4(i)(1)(A) of the

11 Federal Rules of Civil Procedure;

12         2. By sending a copy of the petition and this order by registered or certified mail to the
13 Hon. William Barr, Attorney General of the United States, Department of Justice, 950

14 Pennsylvania Ave. NW, Washington, DC 20530; and

15         3. By sending a copy of the petition and this order by registered or certified mail to the
16 United States Department of Homeland Security, Washington, DC 20528.

17         IT IS FURTHER ORDERED that the respondents shall file and serve an answer or other
18 response to the petition (ECF No. 1) within 20 days from the date of service, unless for good cause

19 additional time is allowed.

20         DATED THIS 3rd day of July, 2019.
21

22                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
23




                                                     2
